DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 07/01/2022.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being Unpatentable by Kimura et al. (5,739,650 A and Kimura hereinafter) in view of Erdman et al. (US Pat. No. 5,023,527).
As to Claim 1 and 20, Kimura in his teachings as shown in Fig.1-70 discloses a speed controller (45 of the microcontroller) determining and controlling operation speeds of a motor (410), the speed controller /a method for controlling the motor comprising: 
a processor (IC21) operable to send control signals (output of IC21) and receive feedback signals (from VN, VM of the motor 410); 
a base voltage terminal (The VM input of IC21 coupled to the first voltage terminal as shown in Fig.66) electrically connected to the processor and receiving a base voltage; 
a first voltage terminal (IC21 input coupled R21 of Fig.66) electrically connected to the processor and provided with a constant voltage; 
a second voltage terminal (The VM input coupled to second first voltage terminal as shown in Fig.66) electrically connected to the processor and receiving a first motor coil voltage determined by the processor; and 
a third voltage terminal (The VM input coupled to the third voltage terminal as shown in Fig.66) electrically connected to the processor and receiving a second motor coil voltage determined by the processor; 
Although, a speed controller determining and controlling operation speeds of a motor is thought as shown, it doesn’t explicitly disclose:
wherein the processor provides a first control period having the second motor coil voltage of the third voltage terminal be zero and a second control period having the first motor coil voltage of the second voltage terminal be zero, and wherein the processor determines a rotation speed of the motor by controlling a value difference between a first time period in the first control period and a second time period in the second control period, the first time period corresponding to a first increase in an output voltage and the second time period corresponding to a second increase in the output voltage.
Nonethless, Erdman in his teachings as shown in Fig.1-27 discloses as illustrated by at least Fig.7 that the operations of a Speed Variable mode, where a charging curve of capacitor voltage VC ramps up to a plateau at voltage VH. Corresponding curves for potentiometer 95 voltage VON per Equation (1) and potentiometer 97 voltage V OFF per Equation (2) have generally higher initial ramps and final voltage plateaus than voltage VC but have smaller ramp slopes. Superimposed on the curves for V OFF and VON are two alternate curves of integrator output X for an example of a high speed and a low speed respectively. At a low speed as shown in FIG. 7, the integrator output X LOW rises from zero, intersects the plateau level of VON at time L T ON, then intersects the illustratively higher plateau level of VOFF at time L T OFF, and eventually reaches constant voltage level V120 (potentiometer 73 of FIG. 5) at a time L T 120. At a high speed the integrator output XHIGH rises much more rapidly from zero, intersects the ramp portion of VON at time H TON, then intersects the illustratively higher ramp part of VOFF at time H TOFF, and soon reaches constant voltage level V 120 at a time H T 120.
Due to the integration of back EMF by integrator 17, the output X HIGH or X LOW is directly related to the electrical degrees of rotor angular position, as indicated by the parallel vertical axes labeled "Electrical Degrees" and "Voltage" in FIG. 7. The Firing Angle of the motor for purposes of FIG. 7 is regarded as the rotor angular position in electrical degrees corresponding to the voltage plateau level of Turn On voltage VON. In other words, at slow speeds, each winding stage is energized at the rotor angular position represented by the Firing Angle. At increasingly higher speeds, however, the intersection of the integrator output X moves leftward along the plateau of VON and down the ramp part of VON, so that energization of each winding stage is initiated at progressively earlier angular positions of the rotor. At the rotor speed which produces the example integrator output X HIGH, an angle advance aON represents the difference between the Firing Angle and the actual angle at which energization is initiated at that rotor speed (See Col.14, Line 51-Col.15-Line 23).
	Therefore, it would have been obvious for one of ordinarily skilled in the art before the effective date of the instant application to include a processor wherein the processor determines a value difference between a first time period in the first control period and a second time period in the second control period that outputs different voltage as thought by Erdman within the teachings of Kimura to provide improved control circuitry for electrical systems, improved electronically commutated motor systems, and improved methods of control and operation having greater versatility of response to various signal conditions (See Col.2, Line 50-Line 54).
As to Claim 2, Kimura in view Erdman discloses the speed controller of claim 1, wherein the processor receives a feedback signal produced from the output voltage (from VN, VM of the motor 410 to the processor IC21 – See also Col.46, Line 39-52).
As to Claim 14, Kimura in view Erdman discloses the speed controller of claim 1, wherein the motor is a brushed direct current motor and the processor provides a pulse width modulation signal to drive the motor (52 – See Col.44, Line 41-54).
As to Claim 15, Kimura in his teachings as shown in Fig.1-70 discloses an actuator control system for use with a motor operable to move an actuator (See Col.2, Line 10-13), the actuator control system comprising: 
a speed controller (45 of the microcontroller) determining and controlling operation speeds of a motor (410), wherein the speed controller comprises:
a processor (IC21) operable to send control signals (output of IC21) and receive feedback signals (from VN, VM of the motor 410); and 
an interface configured to receive a base voltage (The VM input of IC21 coupled to the first voltage terminal as shown in Fig.66), 
provide a constant voltage (IC21 input coupled R21 of Fig.66), 
receive a first motor coil voltage (The VM input coupled to second first voltage terminal as shown in Fig.66), and 
receive a second motor coil voltage (The VM input coupled to the third voltage terminal as shown in Fig.66);
Although, a speed controller determining and controlling operation speeds of a motor is thought as shown, it doesn’t explicitly disclose:
wherein the processor provides a first control period having the second motor coil voltage of the third voltage terminal be zero and a second control period having the first motor coil voltage of the second voltage terminal be zero, and wherein the processor determines a rotation speed of the motor by controlling a value difference between a first time period in the first control period and a second time period in the second control period, the first time period corresponding to a first increase in an output voltage and the second time period corresponding to a second increase in the output voltage.
Nonethless, Erdman in his teachings as shown in Fig.1-27 discloses as illustrated by at least Fig.7 that the operations of a Speed Variable mode, where a charging curve of capacitor voltage VC ramps up to a plateau at voltage VH. Corresponding curves for potentiometer 95 voltage VON per Equation (1) and potentiometer 97 voltage V OFF per Equation (2) have generally higher initial ramps and final voltage plateaus than voltage VC but have smaller ramp slopes. Superimposed on the curves for V OFF and VON are two alternate curves of integrator output X for an example of a high speed and a low speed respectively. At a low speed as shown in FIG. 7, the integrator output X LOW rises from zero, intersects the plateau level of VON at time L T ON, then intersects the illustratively higher plateau level of VOFF at time L T OFF, and eventually reaches constant voltage level V120 (potentiometer 73 of FIG. 5) at a time L T 120. At a high speed the integrator output XHIGH rises much more rapidly from zero, intersects the ramp portion of VON at time H TON, then intersects the illustratively higher ramp part of VOFF at time H TOFF, and soon reaches constant voltage level V 120 at a time H T 120. Due to the integration of back EMF by integrator 17, the output X HIGH or X LOW is directly related to the electrical degrees of rotor angular position, as indicated by the parallel vertical axes labeled "Electrical Degrees" and "Voltage" in FIG. 7. The Firing Angle of the motor for purposes of FIG. 7 is regarded as the rotor angular position in electrical degrees corresponding to the voltage plateau level of Turn On voltage VON. In other words, at slow speeds, each winding stage is energized at the rotor angular position represented by the Firing Angle. At increasingly higher speeds, however, the intersection of the integrator output X moves leftward along the plateau of VON and down the ramp part of VON, so that energization of each winding stage is initiated at progressively earlier angular positions of the rotor. At the rotor speed which produces the example integrator output X HIGH, an angle advance aON represents the difference between the Firing Angle and the actual angle at which energization is initiated at that rotor speed (See Col.14, Line 51-Col.15-Line 23).
	Therefore, it would have been obvious for one of ordinarily skilled in the art before the effective date of the instant application to include a processor wherein the processor determines a value difference between a first time period in the first control period and a second time period in the second control period that outputs different voltage as thought by Erdman within the teachings of Kimura to provide improved control circuitry for electrical systems, improved electronically commutated motor systems, and improved methods of control and operation having greater versatility of response to various signal conditions (See Col.2, Line 50-Line 54).
As to Claim 16, Kimura in view Erdman discloses the actuator control system of claim 15, wherein the processor comprises an integrator circuit and a comparator circuit, and the processor is configured to receive a feedback signal produced from the output voltage (from VN, VM of the motor 410 to the processor IC21 – See also Col.46, Line 39-52).

Allowable Subject Matter
Claims 3-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Remarks
As to applicant’s argument “…Claims 1-2, 15, 16 and 20 were rejected under 35 
U.S.C. § 103 as allegedly being unpatentable by U.S. Patent No. 5,739,650 (Kimura) in view of U.S. Patent No. 5,023,527 (Erdman). Applicant respectfully traverses the rejections. Specifically, applicant submits that Erdman and Kimura, either alone or in proper combination, fail to disclose, teach, or suggest… The Office Action acknowledges that Kimura fails to disclose, teach, or suggest the above-referenced limitation. See Office Action; page 4. Rather, Erdman is cited for teaching this reference. However, Erdman merely appears to discuss selection of control periods such that voltage signals periodically interfere and cancel each other out, allowing an underlying 
"back EMF (counter electromotive force)" signal to be detectable for position sensing, rather than obstructed by the voltage signals… Thus, while the voltage signals may be controlled for periodic destructive interference, the determination of position sensing has little to do with the voltage signals themselves. Conversely, claim 1 recites that "the processor determines a rotation speed of the motor by controlling a value difference between a first time period in the first control period and a second time period in the second control period, the first time period corresponding to a first increase in an output voltage and the second time period corresponding to a second increase in the output voltage." Erdmann simply does not appear to teach the determination of a rotation speed based on a "first increase in an output voltage ... [and] a second increase in the output voltage." …Accordingly, Applicant respectfully submits that independent claim 1 is allowable over Kimura and Erdman, either alone or in proper combination. Independent claims 15 and 20 recite similar features and are allowable for at least the same reasons as independent claim 1. Claims 2-14 depend from claim 1; and claims 16-19 depend from claim 15. These claims are allowable for similar reasons. Favorable reconsideration and withdrawal of claims 1-20 under 35 U.S.C. § 103 is respectfully requested…”
In response, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). The claims are addressed based on what is claimed not necessarily argued. In contrary to applicant’s argument, Erdman in his teachings cures the deficiency of kimura as shown in the previous office action of and the instant office action as shown above. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Erdman in his teachings as illustrated by at least Fig.7 that disclose the operations of a Speed Variable mode, where a charging curve of capacitor voltage VC ramps up to a plateau at voltage VH. Corresponding curves for potentiometer 95 voltage VON per Equation (1) and potentiometer 97 voltage V OFF per Equation (2) have generally higher initial ramps and final voltage plateaus than voltage VC but have smaller ramp slopes. Superimposed on the curves for V OFF and VON are two alternate curves of integrator output X for an example of a high speed and a low speed respectively. At a low speed as shown in FIG. 7, the integrator output X LOW rises from zero, intersects the plateau level of VON at time L T ON, then intersects the illustratively higher plateau level of VOFF at time L T OFF, and eventually reaches constant voltage level V120 (potentiometer 73 of FIG. 5) at a time L T 120. At a high speed the integrator output XHIGH rises much more rapidly from zero, intersects the ramp portion of VON at time H TON, then intersects the illustratively higher ramp part of VOFF at time H TOFF, and soon reaches constant voltage level V 120 at a time H T 120. Due to the integration of back EMF by integrator 17, the output X HIGH or X LOW is directly related to the electrical degrees of rotor angular position, as indicated by the parallel vertical axes labeled "Electrical Degrees" and "Voltage" in FIG. 7. The Firing Angle of the motor for purposes of FIG. 7 is regarded as the rotor angular position in electrical degrees corresponding to the voltage plateau level of Turn On voltage VON. In other words, at slow speeds, each winding stage is energized at the rotor angular position represented by the Firing Angle. At increasingly higher speeds, however, the intersection of the integrator output X moves leftward along the plateau of VON and down the ramp part of VON, so that energization of each winding Therefore, it would have been obvious for one of ordinarily skilled in the art before the effective date of the instant application to include a processor wherein the processor determines a value difference between a first time period in the first control period and a second time period in the second control period that outputs different voltage as thought by Erdman within the teachings of Kimura to provide improved control circuitry for electrical systems, improved electronically commutated motor systems, and improved methods of control and operation having greater versatility of response to various signal conditions (See Col.2, Line 50-Line 54). This clearly reads on what is claimed on independent claims 1, 15 and 20 and the rejection is proper and maintained along with the dependent claims 2, 14 and 16. However, claims 3-13 and 17-19 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In conclusion, applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive as shown above. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846